                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 7/8/2021
 LARI KONFIDAN,

                            Plaintiff,
                                                                  20-cv-1524 (MKV)
                     -against-
                                                                        ORDER
 IMMOTOR, LLC et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On July 8, 2021, the Court held a status conference in this matter. As the Court stated at

the conference, IT IS HEREBY ORDERED that, by July 22, 2021, all parties asserting claims

against Defendants SZ Immotor Technology Co., Ltd. and ShenZhen Yimada Technology Co.

Ltd. (“the Chinese defendants”) shall effectuate service on the Chinese defendants and file proof

of such service on ECF. The Court has issued several orders and warnings [ECF #34, 44], and

this is the final opportunity to avoid dismissal of all claims against the Chinese defendants, with

prejudice, for failure to prosecute. See Fed. R. Civ. P. 41(b); Mitchell v. Lyons Prof’l Servs., Inc.,

708 F.3d 463, 467 (2d Cir. 2013).

       IT IS FURTHER ORDERED that Plaintiff’s request for leave to file a motion seeking

sanctions against Defendant Immotor, LLC, pursuant to Rule 37 of the Federal Rules of Civil

Procedure, for failure to comply with discovery requirements [ECF #60, 62] is GRANTED.

Both parties are on notice that failure to act in good faith with respect to the discovery issues in

this case may result in sanctions.

       IT IS FURTHER ORDERED that, by August 23, 2021, counsel for Immotor shall file a

letter representing to the Court that all reasonable efforts to provide the discovery have been

made and that there are no additional documents to be produced. As the Court admonished at the
July 8, 2021 conference, Immotor and its counsel will face sanctions if those representations turn

out to be false.

        IT IS FURTHER ORDERED that the parties must complete fact discovery by September

6, 2021 and expert discovery by November 5, 2021. The Court will not extend these deadlines,

and the Court will not entertain requests to extend these deadlines. The parties shall appear for a

Post Discovery Conference on November 18, 2021 at 11:30 AM.

SO ORDERED.
                                                     _________________________________
Date: July 8, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
